DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.
2.	Claim 1 have overcome the objection, necessitated by the current amendment.
3.	Claim 17 have overcome the 112 rejection, necessitated by the current amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
The claims recite “a computer-implemented system” that fails to further include hardware components to the system. The claimed system does not include hardware (e.g. a processor and a memory) that is supported by the disclosure and therefore claims 17-20 are directed to a software per se. One example to overcome the 101 rejection is to additionally recite hardware such as hardware processor and a memory, supported by the original disclosure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
5.	Claims 1-11 and 16-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-17 of copending Application No. 16/320,080 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 and 16-20 of the instant application ‘083 recites similar limitation as that to the claimed invention of claims 1-11 and 13-17 of ‘080. The instant application ‘083 is an obvious variation to the copending application ‘080, where it would have been obvious for a person of ordinary skills in the art to understand the two aforementioned applications include similar inventions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

6.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a as being anticipated by Sheng, et al. [US 20170228731]. 
As per claim 1:	Sheng teaches a computer-implemented control method comprising the steps: 
providing a blockchain transaction comprising a redeem script for an output [Sheng: 0110], wherein the redeem script comprises: 
i) a plurality of public keys, each associated with a corresponding private key; and [Sheng: 0008, 0110]
wherein each public key is uniquely associated with a potential state of at least one data source; and [Sheng: 0008, 0051]
wherein a minimum number of said private keys [Sheng: 0008; Bitcoin coin (BTC) is essentially a hashed chain of digital signatures based upon asymmetric or public key cryptography. Private keys start with first character `1` or `3,` where `1` implies use of one key while `3` denotes multiple private keys for `unlocking` a payment] must be used to sign an unlocking script of a further blockchain transaction in order to spend the output; and [Sheng: 0104; examples of outputs associated to the blockchain. Sheng discusses signed unlocking script that relates to the transaction of a blockchain and that the private keys are associated to the particular blockchain per se. See also 0108-0110, 0118]
ii) logic arranged to provide a result based on: 
a determination of which of the plurality of associated private key(s) is used to sign the unlocking script, so as to provide an interim result, wherein the interim result is determined by which of the plurality of associate private keys is used to sign the unlocking script; and [Sheng: 0116-0120; All valid transfers of virtual currency from an address are digitally signed using the private keys associated with it. Through the scripting system, the sender can create very complex conditions that people have to meet in order to claim the output's value. For example, it's possible to create an output that can be claimed by anyone without any authorization. It's also possible to require that an input be signed by ten different keys, or be redeemable with a password instead of a key. CETPA transactions create two different scriptSig/scriptPubKey pairs. It is possible to design more complex types of transactions. Thus, the “interim result” can broadly be the associated private keys in relations to the key pairs associated to the script (or unlocking script). See also 0183]
a comparison of a parameter supplied via the unlocking script against the interim result; and [Sheng: 0119]
attempting to spend the output more than once, each attempt supplying a different parameter. [Sheng: 0145, 0196-0198]
As per claim 2:  Sheng: 0288; discussing a method according to claim 1 wherein the logic is arranged to implement the functionality of a logic gate.
As per claim 3:  Sheng: 0288; discussing a method according to claim 2 wherein the logic gate is a NOT, AND, OR, NOR, XOR, IMPLY, NAND, NONIMPLY or XNOR gate.
As per claim 4:  Sheng: 0281; discussing a method according to claim 1 wherein the state of the at least one data source is determined by a computing agent.
As per claim 5:  Sheng: 0282; discussing a method according to claim 4 wherein the computing agent is in communication with a control computing agent.

As per claim 7:  Sheng: 0282; discussing a method according to claim 1 wherein there are at least two data sources.
As per claim 8:  Sheng: 0008, 0110; discussing a method according to claim 1 wherein each there are two potential states for with each data source, each potential state of the at least two potential states being associated with, or represented by, a respective public key.
As per claim 9:  Sheng: 0103; discussing a method according to claim 1 and comprising the step: for each of the at least one data source: associating a respective public key in the plurality with a respective potential state of the data source; such that all possible states of the data source are represented by a respective public keys.
As per claim 10:  Sheng: 0281; discussing a method according to claim 1 wherein the at least one data source comprises a sensor or a signal generation component.
As per claim 11:  Sheng: 0217, 226; discussing a method according to claim 1 wherein each public key represents a respective Boolean value indicative of a potential state of the at least one data source.
As per claim 12:  Sheng: 0119; discussing a method according to claim 1 wherein the parameter is a value, or a puzzle, or a value embedded in a key.
As per claim 13:  Sheng: 0118-0120; discussing a method according to claim 1 wherein the logic is arranged to perform an equality check to compare the interim result with the parameter.

As per claim 15:  Sheng: 0183; discussing a method according to claim 1 and further comprising the step of: generating or deriving one or more of the plurality of keys from a base or master key.
As per claim 16:  Sheng: 0190; discussing a method according to claim 15 wherein: the key generation or derivation step is performed using a deterministic key generation technique.
As per claim 17:  Sheng: 0049; discussing a computer-implemented system comprising hardware arranged to implement: at least one computer-based resource arranged to perform the method of claim 1; and a blockchain.
As per claim 18:  Sheng: 0008, 0051; discussing a computer-implemented system according to claim 17 wherein the at least one computer based resource is arranged to: submit the blockchain transaction to a blockchain network; generate a second blockchain transaction; digitally sign the unlocking script; and/or generate the plurality of public/private cryptographic keys.
As per claim 19:  Sheng: 0051; discussing a Lerner teaches a system according to claim 17 wherein the result is used to control or influence the execution or operation of a process or apparatus.
.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435